Case 4:20-cr-00142-SDJ-KPJ Document 52-1 Filed 07/28/20 Page 1 of 2 PageID #: 539




                   EXHIBIT 17
                                                                                                                                                                                                                                                                                                  Case 4:20-cr-00142-SDJ-KPJ Document 52-1 Filed 07/28/20 Page 2 of 2 PageID #: 540

Title: (U) Daniel Austin Dunn - Detention Hearing - Timeline                                                                                                                                                                                                                                                                                                  Classification: Unclassified                                                                                                                                                                                                                                                                                                                                                       UCFN: DL-3275612




             Probation Transfer & Relocation                    Relocation                                    Relocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Probation
                      Dunn's court ordered                     Dunn relocates to an                        Dunn relocates to Denton                                                                                                                                                                                                                                                                            Dunn Continues to Reside with His Parents                                                                                                                                                                                                                                                                                        Dunn completes his
                   probation is transferred to                unidentified address in                     County and resides with his                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             court ordered
                     Denton County. Dunn is                       South Texas.                            parents at 324 Porter Road,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              probation.
                   residing with his parents at                                                               Bartonville, Texas.
                    165 Lake Trail, Lewisville,
                             Texas.




                                                                                                                                                                                                                                                                                                                                                                                                                                                  Cocaine
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Detection
                                                                                               Burglary
                                                                                                Arrest
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                April 2020
                                                                                                           September 2016
                       July 2013                                April 2015



                                                                                              06/07/16                       Failed to   Failed to       Failed to   Failed to   Failed to   Failed to             Failed to                                  Failed to                           Failed to   Failed to   Failed to               Failed to                                                               Failed to               06/04/18    Failed to   Failed to   Failed to   Failed to   Failed to               Failed to   Failed to   Failed to   Failed to               Failed to   Failed to   Failed to   Failed to      Failed to   Failed to   Failed to   Failed to          Failed to   Failed to   Failed to
                                                                                                                             Submit to   Submit to       Submit to   Submit to   Submit to   Submit to             Submit to                                  Submit to                           Submit to   Submit to   Submit to               Submit to                                                               Submit to                           Submit to   Submit to   Submit to   Submit to   Submit to               Submit to   Submit to   Submit to   Submit to               Submit to   Submit to   Submit to   Submit to      Submit to   Submit to   Submit to   Submit to          Submit to   Submit to   Submit to
                                                                                                                             Drug Test   Drug Test       Drug Test   Drug Test   Drug Test   Drug Test             Drug Test                                  Drug Test                           Drug Test   Drug Test   Drug Test               Drug Test                                                               Drug Test                           Drug Test   Drug Test   Drug Test   Drug Test   Drug Test               Drug Test   Drug Test   Drug Test   Drug Test               Drug Test   Drug Test   Drug Test   Drug Test      Drug Test   Drug Test   Drug Test   Drug Test          Drug Test   Drug Test   Drug Test



                                                                                                                             10/05/16    10/11/16         12/15/16   01/10/17    01/20/17    03/02/17              03/31/17                                   06/30/17                            08/09/17    08/31/17    09/08/17                10/09/17                                                                05/18/18                            06/18/18    07/10/18    07/30/18    08/10/18    08/14/18                09/10/18    09/26/18    10/01/18    10/12/18                11/27/18    11/30/18    12/14/18    12/18/18       01/23/19    01/24/19    02/08/19    02/14/19           03/18/19    04/03/19    04/05/19




   Daniel Austin Dunn

                                                                                                                                                     12/09/16                                           03/03/17               04/07/17    04/19/17    04/25/17                       07/27/17




                                                  11/04/14              11/20/15        02/18/16                                                                                                                                                                          07/27/17                                                    09/22/17                10/16/17    11/02/17    03/06/18    04/04/18    04/23/18                05/29/18    06/04/18                                                                08/23/18                                                    11/02/18                                                   01/18/19                                       03/01/19
                                                                                                                                                     Cocaine                                         Cocaine                   Cocaine     Cocaine     Cocaine                        Cocaine
                                                                                                                                                     Detection                                       Detection                 Detection   Detection   Detection                      Detection




                                                    THC                   THC             THC                                                                                                                                                                               THC                                                         THC                     THC         THC         THC         THC         THC                     THC         THC                                                                     THC                                                         THC                                                     THC                                               THC
                                                  Detection             Detection       Detection                                                                                                                                                                         Detection                                                   Detection               Detection   Detection   Detection   Detection   Detection               Detection   Detection                                                               Detection                                                   Detection                                               Detection                                         Detection




                                                                                                                                                                                                                                                                                                                                                              Classification: Unclassified                                                                                                                                                                                                                                                                                                                                                                   Page 1 of 1
